FILED
                             NOT FOR PUBLICATION                             FEB 24 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN E. JAMES, III,                               No. 09-17709

               Plaintiff - Appellant,             D.C. No. 1:04-cv-05878-LJO-DLB

  v.
                                                  MEMORANDUM *
A. K. SCRIBNER; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       John E. James, III, a California state prisoner, appeals pro se from the

judgment entered following a jury trial in his 42 U.S.C. § 1983 action alleging

prison officials used excessive force. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We cannot review James’s claims of error at trial, because James failed to

provide a trial transcript. See Fed. R. App. P. 10(b); Syncom Capital Corp. v.

Wade, 924 F.2d 167, 169 (9th Cir. 1991) (per curiam) (dismissing appeal for

appellant’s failure to provide a transcript).

      The district court did not abuse its discretion in denying James’s motions for

appointment of counsel because he failed to show exceptional circumstances. See

Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

      James points to no support for his contentions that the district court coerced

him to withdraw his motion to supplement the complaint and to dismiss his claims

as to six defendants. Moreover, the district court’s denial of James’s motion to file

a second amended complaint does not show bias. See Taylor v. Regents of Univ. of

Cal., 993 F.2d 710, 712 (9th Cir. 1993) (per curiam) (adverse rulings, standing

alone, are insufficient to establish judicial bias or prejudice).

      The district court did not abuse its discretion in refusing to enjoin the

conduct of individuals not named in the complaint, see Zenith Radio Corp. v.

Hazeltine Research, Inc., 395 U.S. 100, 110 (1969) (“It is elementary that one is

not bound by a judgment in personam resulting from litigation in which he is not

designated as a party . . . .”), and we deny James’s request for entry of default

judgment against a defendant who was never served, see Mason v. Genisco Tech.


                                            2                                     09-17709
Corp., 960 F.2d 849, 851 (9th Cir. 1992) (“A person is not bound by a judgment in

a litigation to which he or she has not been made a party by service of process.”).

      James’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                    09-17709